Citation Nr: 1629745	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  15-40 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disorder, to include degenerative joint disease.

3.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease.  

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

5.  Entitlement to service connection for a skin disorder, to include porphyria cutanea tarda.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

7.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

8.  Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease.

9.  Entitlement to an initial compensable evaluation for left fifth finger scar.

10.  Entitlement to a compensable evaluation for post-operative deformity, left fifth finger.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1959 to April 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension, service connection for a right knee disorder, service connection for a left knee disorder, service connection for a psychiatric disorder, service connection for a skin disorder, entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease, and entitlement to a compensable evaluation for post-operative deformity, left fifth finger are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for hypertension was denied by rating decision in September 1989.  A timely appeal was not submitted, nor was any new and material evidence submitted within the appeal period.
 
2.  Evidence received since the September 1989 rating decision was not previously before VA and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  The Veteran's bilateral hearing loss disability has been manifested by no worse than Level I hearing, bilaterally.

4.  The Veteran is assigned a 10 percent evaluation for his service-connected tinnitus, the maximum schedular evaluation available for that disability.

5.  The Veteran's left fifth finger scar was not unstable or painful, and has not exceeded a surface area of six square inches (39 square centimeters).


CONCLUSIONS OF LAW

1.  The September 1989 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 
 
2.  New and material evidence has been received since the September 1989 denial of entitlement to service connection for hypertension; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

4.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

5.  The criteria for a compensable evaluation for a left fifth finger scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  New and Material Evidence Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In a September 1989 rating decision, the RO denied entitlement to service connection for hypertension because RO found that the Veteran did not have hypertension.  The Veteran was notified of the rating decision later in September 1989 and did not file a timely appeal, and additional evidence was not received within the appeal period.  38 C.F.R. § 3.156(b).  Consequently, that determination is final.  38 U.S.C.A. § 7105.

The evidence received since the September 1989 denial of service connection for hypertension includes an April 2012 VA hypertension examination report which includes a diagnosis of hypertension.  This VA examination report is new, because it has not previously before VA.  It is material because it shows a post-service diagnosis of hypertension and raises a reasonable possibility of substantiating the claim for service connection, as it bears upon one element of a claim for service connection, namely that the Veteran has a current disability.  Therefore, the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss disability is more severely disabling than reflected by the evaluation assigned.  Service connection for bilateral hearing loss was granted in the September 2012 rating decision and a noncompensable evaluation was assigned effective August 3, 2011.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the Rating Schedule requires assignment of a Roman numeral designation, ranging from I to XI.  

The Veteran's hearing was tested by P. Y., D.C., in July 2011.  However, while P. Y. found that the Veteran had a 30 percent hearing loss in both ears; there is no indication that testing was performed by a state-licensed audiologist, did not include the findings of the audiogram, and did not include speech recognition scores using the Maryland CNC word list.  As such, the testing results from P. Y. are inadequate for VA rating purposes.  

A March 2012 VA audiogram indicated pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
35
50
45
LEFT
10
25
40
45
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 38 decibels in the right ear, and 40 decibels in the left ear.  Speech recognition ability was 98 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in both ears.  The examiner noted that the Veteran reported difficulty hearing other people and understanding conversational speech.  

Applying the results of the March 2012 VA examination to Table VI yields values of Level I hearing, bilaterally.  Applying these values to Table VII indicates his bilateral hearing loss evaluation was 0 percent (noncompensable).  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  There is no exceptional pattern of hearing loss demonstrated.  See 38 C.F.R. § 4.86 (2015).  

The Board has considered the Veteran's assertions as to the functional impact of his hearing loss on his daily life, including his reports of difficulty hearing conversational speech.  The Board emphasizes, however, that the assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).  Accordingly, the Board must predicate its determination based on the results of the audiology tests of record.  See Lendenmann, 3 Vet. App. at 349.  

Thus, based on the audiometric findings of record, an initial compensable evaluation is not warranted for the Veteran's bilateral hearing loss at any time during the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Tinnitus

The Veteran seeks an increased evaluation for his service-connected tinnitus.  Service connection for tinnitus was originally granted in the September 2012 rating decision and a 10 percent evaluation was assigned effective August 3, 2011.

Pursuant to the Rating Schedule, a 10 percent evaluation is assigned for tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  A higher evaluation for tinnitus is not available.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Left Fifth Finger Scar

The Veteran's left fifth finger scar is currently rated as noncompensable under Diagnostic Code 7805.  38 C.F.R. § 4.118.  He disagrees with the assigned evaluation, but has not made any statements regarding symptoms caused by the scar, and has not alleged any disabling effects.  After reviewing the evidence, the Board does not find the evidence supports a compensable rating.

Under Diagnostic Code 7805, any disabling effects of a scar that is not covered by application of Diagnostic Codes 7800 through 7804 are to be evaluated under the proper diagnostic code.  Id.  

At an April 2012 VA examination, the examiner found that the Veteran had a scar related to his service-connected post-operative deformity of the left fifth finger.  However, the examiner did not find any painful or unstable scars, and the total area was not greater than 39 square centimeters (6 square inches).  

As the Veteran's scars are not located on his face, head, or neck, Diagnostic Code 7800 is not for application.  The Board has considered application of Diagnostic Code 7801, which pertains to scars that are not on the head, face, or neck, that are deep and nonlinear.  Under this code, the rating is based on the surface area of the deep and nonlinear scar, and an area of between 6 and 12 square inches (39 to 77 square centimeters) warrants a 10 percent rating.  However, a compensable rating would not be warranted, as the April 2012 VA examiner found that the Veteran's scar is less than 6 square inches.

Also, Diagnostic Code 7802 pertains to scars that are not of the head, face, or neck, that are superficial and nonlinear.  Under this code, 144 square inches (929 square centimeters) must be affected to warrant a 10 percent rating.  However, as indicated, the April 2012 VA examiner found that the Veteran's scar was less than 6 square inches, far less than the required 144 square inches.  

The Board has also considered application of Diagnostic Code 7804, which pertains to unstable or painful scars.  However, there is no evidence to suggest that the Veteran's scars are painful or unstable. 

Thus, for the reasons set forth above, the Board finds that a compensable rating is not warranted for the Veteran's left fifth finger scar at any point during the course of the claim.  Fenderson, 12 Vet. App. at 126.
  
Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2105).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

Regarding bilateral hearing loss, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, i.e., difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  38 C.F.R. § 3.321.  The Veteran's main complaint is difficulty hearing people and understanding conversational speech, which is precisely what is contemplated in the Rating Schedule in the rating assigned.  Higher ratings are possible under 38 C.F.R. § 4.85, Diagnostic Code 6100, but only when audiological testing demonstrates a higher puretone threshold average and/or lower percentage of speech discrimination.  Moreover, the Rating Schedule specifically recognizes and provides an alternative rating for exceptional hearing loss patterns.  38 C.F.R. § 4.86.  

Regarding tinnitus, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's symptoms of ringing in the ears, which he described as whining, form the exact basis of the criteria in the rating schedule.  The effects of tinnitus described by the Veteran are not so "exceptional" or unusual that they are beyond the contemplation of the rating schedule.  Rather, his description of his tinnitus is consistent with the degree of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's tinnitus for the rating period on appeal.

The Veteran's service-connected left fifth finger scar pathology is specifically contemplated by the rating criteria, as ratings are assigned based on scars of varying sizes and with varying manifestations, including those that are superficial, deep, elevated, depressed, and adherent.  Moreover, the Veteran has not reported any scar symptomatology that is not considered by the rating criteria.  Thus, the Veteran's scar disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  

Consequently, the Board concludes the schedular evaluations are adequate and that referral for extraschedular consideration is not required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).   

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran has not contended that his hearing loss, tinnitus, or left fifth finger scar precluded from attaining or maintaining gainful employment.  Although the March 2012 VA examiner noted that the Veteran's bilateral hearing loss and tinnitus impacted his ability to work by making it difficult for him to understand speech, there is no indication in the overall record that he is prevented from security or maintaining gainful employment due to these service-connected disabilities.  Thus, Rice is inapplicable in the present case.  

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against these claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

An initial compensable evaluation for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is denied.

An initial compensable evaluation for left fifth finger scar is denied.


REMAND

Hypertension

Regarding the reopened claim for service connection for hypertension, a VA hypertension examination was conducted in April 2012, but the examiner did not provide an etiology opinion.  An August 2012 medical opinion from a RO Medical Officer found that the Veteran's hypertension was "less likely as not" caused by or the result of reported high blood pressure in 1968 noted on his separation examination.  However, the Veteran has also claimed that his hypertension is secondary to his service-connected heart disability, which has not been addressed.  Accordingly, remand for a new VA examination with a medical opinion addressing secondary service connection is necessary in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).

Skin Disorder

The Veteran was afforded a VA examination in April 2012.  The examiner diagnosed the Veteran as having skin discoloration, with an initial diagnosis in 1971.  The examiner found that there was no evidence that the Veteran was ever diagnosed with porphyria cutanea tarda.  While the examiner did mention a diagnosis of porphyria cutanea tarda provided by P. Y. in July 2011; the examiner stated that P. Y. was a chiropractor and not a dermatologist, and that the Veteran's disorder should be reassessed by the proper specialist.  Consequently, the Board finds that a new examination is necessary to determine what skin disorder the Veteran has, and to determine the etiology of any diagnosed disorder.  

Right and Left Knee Disorders

The Veteran was afforded a VA examination in April 2012 to assess the etiology of his right and left knee disorders, to include degenerative joint disease.  The examiner found that the Veteran's bilateral knee disorders were "less likely than not" due to service.  The examiner indicated that the Veteran's service treatment records and his medical records failed to provide chronicity or complaints of bilateral knee disorders since service, therefore, the Veteran's in-service injury would be an acute, transitory event.     

However, while the examiner noted the Veteran's statements regarding having aches and pains due to sports and strenuous activities during service in the examination report, the examiner neglected to consider the Veteran's statements when determining that there was no link between the Veteran's current knee disabilities and service.  Additionally, it is unclear as to whether the examiner reviewed the Veteran's claims file.  The examiner indicated that service treatment records and VA records were reviewed, but that private medical records were not reviewed.  For these reasons, the Board finds that a new VA examination and medical opinion is necessary in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Psychiatric Disorder

Regarding the claim for service connection for a psychiatric disorder, a March 2012 VA examiner diagnosed the Veteran with relational problems, not otherwise specified, and found that the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD) according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  A June 2011 private psychological evaluation performed by W. A., Psy.D., P.A., diagnosed PTSD and depressive disorder, not otherwise specified.  Dr. W. A. also provided another evaluation in November 2015, where the diagnoses were PTSD and unspecified depressive disorder, but there was no indication as to what diagnostic criteria was used in rendering these diagnoses.   

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove references to the DSM-IV, and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; see also 80 Fed. Reg. 14308 (Mar. 19, 2015).  Because the provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014, and this case was certified to the Board in December 2015, the new version of the DSM, the DSM-5, is applicable to the Veteran's claim.  As such, the Veteran should be afforded another examination to determine if he has PTSD or other psychiatric disorders based on the DSM-5 criteria.

Ischemic Heart Disease

Regarding the Veteran's claim for an increased rating in excess of 30 percent for his ischemic heart disease, the Veteran was afforded a VA examination in April 2012.  The Veteran submitted a November 2015 psychological examination, which indicated that the Veteran was hospitalized in 2013, when he passed out and reported experiencing tachycardia and severe hypertension.  As there may be relevant treatment records, to include those associated with the hospitalization in 2013, that are not associated with the claims file, a remand is warranted to obtain any outstanding private treatment records.

Additionally given that it has been over four years since the Veteran's last VA examination, and as there is an indication that the Veteran was hospitalized in 2013 with possible heart problems, the Board finds that a contemporaneous examination is warranted to determine the current severity of the Veteran's ischemic heart disease.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Post-Operative Deformity, Left Fifth Finger   

The Veteran's service-connected post-operative deformity of the left fifth finger has been assigned a noncompensable rating under Diagnostic Code 5299-5227.  38 C.F.R. § 4.71a.  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2015).  Under Diagnostic Code 5227, a maximum noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

The Veteran was afforded a VA examination in April 2012.  The examiner performed an examination of the Veteran, but no x-rays were taken in conjunction with the examination.  The record also contains private medical records from MAB, which document diagnoses of arthritis in multiple sites.  Considering that the compensable rating may be warranted under Diagnostic Code 5003 or 5010, which contemplate degenerative and traumatic arthritis respectively, the Board finds that a current examination is necessary to determine the Veteran's overall disability picture related to his left fifth finger.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be asked to complete a separate form 21-4142 for any private treatment he may identify.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Specifically, the RO must attempt to obtain any private treatment records pertaining to the Veteran's 2013 hospitalization, after he passed out and reported experiencing tachycardia and severe hypertension
  
When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether his current hypertension is related to his military service or to his service-connected ischemic heart disease.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file and all other records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.   

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and contentions, the examiner must separately answer and provide a supporting rationale for the following:

a)  Whether any currently or previously diagnosed hypertension is due to the Veteran's active duty service. 

b)  The examiner must also state whether any currently or previously diagnosed hypertension is caused or permanently aggravated, to any degree by the Veteran's service-connected ischemic heart disease.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded the appropriate VA examination with a dermatologist to determine whether any skin disorder is related to the Veteran's military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file and all other records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.   

The examiner must identify all skin disorders found in the record and on examination, including whether the Veteran has porphyria cutanea tarda.  Based on a review of the medical evidence, the clinical examination, and with consideration of the Veteran's lay statements, the examiner must state whether any currently or previously diagnosed skin disorder was incurred in service or is otherwise related to his military service, to include as due to exposure to herbicides. 
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded the appropriate VA examination to determine whether his current knee disorders are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file and all other records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.   

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and contentions, the examiner must answer and provide a supporting rationale for the following:

Whether the Veteran's currently or previously diagnosed right and left knee disorders are due to the Veteran's active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded a VA examination to determine whether a psychiatric disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file and all other records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.   

The Veteran has reported being exposed to mortar attacks while serving in Vietnam from 1970 to 1971.  The Veteran has also reported having to catalogue cargo, including dead bodies, as part of his duties while serving in Vietnam.  VA found that the Veteran served in combat and exposure to a stressor event in service has been substantiated.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and contentions, the examiner must answer and provide a supporting rationale for the following:

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders that meet the DSM-5 criteria.  The examiner must discuss all previous psychiatric diagnoses and findings and all current diagnoses and findings to obtain a true picture of the nature of the Veteran's psychiatric status.   

(b)  If PTSD is diagnosed, the examiner must specify (1) whether each stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

(c)  For all other diagnosed psychiatric disorders, the examiner must provide an opinion as to whether each diagnosed disorder was incurred in service or is otherwise due to the Veteran's military service, including exposure to mortar attacks and cataloging dead bodies as part of his duties while serving in Vietnam

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The Veteran must be afforded a VA examination to determine the current severity of his ischemic heart disease.  The electronic claims file and all other records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must address at what level of metabolic equivalents (METs) the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a treadmill test cannot be done for medical reasons, that fact must be documented on the examination report and the examiner's estimation of the level of activity, expressed in METS and supported by examples of specific activities, such as slow stair climbing or shoveling snow, that result in cardiac symptoms is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported.

7.  The Veteran must be afforded a VA examination to determine the current severity of his post-operative deformity of the left fifth finger.  The electronic claims file and all other records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail. 

Left hand x-rays must be performed, and the examiner must state whether the x-rays reflect evidence of left fifth finger arthritis.

8.  The RO must advise the Veteran that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

9.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

10.  After completing the above actions, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


